




 
Exhibit 10.1.1
 


 
June 29, 2007
 
Steven Helmers, Esq.                                                        Mark
English, Esq.
Black Hills Corporation                                                   
 Great Plains Energy Incorporated
625 Ninth
Street                                                                 1201
Walnut
Rapid City, SD
57709                                                         Kansas City, MO
64106
 
 
Re:
Partnership Interests Purchase Agreement and Asset Purchase Agreement
(collectively, the "Agreements") by and among Aquila, Inc. ("Aquila"), Black
Hills Corporation ("Black Hills"), Great Plains Energy Incorporated ("Great
Plains") and Gregory Acquisition Corp. ("Gregory")

 
Dear Steve and Mark:
 
Under the terms of the Agreements, Black Hills and Great Plains are to attach
schedules setting forth Retained Agreements and Shared Agreements prior to July
1, 2007. We recognize that this deadline may be implausible and therefore
propose extending the date set forth under section 2.2(1) and 8.5(d) of the
Agreements to September 1, 2007. Of course we will work to assist you in the
identification process.


If you are in agreement, please sign below on the attached signature page where
indicated and return a copy of this letter to me by fax or e-mail.




Very truly yours,


AQUILA, INC.


By:  /s/ Christopher M. Reitz


Name:  Christopher M. Reitz
Title:                      General Counsel

 
 

--------------------------------------------------------------------------------

 


 
 
Signature Page to June 26, 2007 Letter Agreement




ACKNOWLEDGED, CONSENTED TO, AND ACCEPTED BY:


BLACK HILLS CORPORATION


By:  /s/  Linden R. Evans


Name:    Linden R. Evans
Title:      Pres. and COO Retail




GREAT PLAINS ENERGY INCORPORATED


By:  /s/ Michael W. Cline


Name:   Michael W. Cline
Title:     Treasurer and Chief Risk Officer




GREGORY ACQUISITION CORP.


By:  /s/ Mark G. English


Name:   Mark G. English
Title:     Secretary and Treasurer



